Title: To Benjamin Franklin from Barbeu-Dubourg, 21 March 1777
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


21e. mars 1777.
Je vous supplie, Monsieur, de vouloir accorder une audience favorable a Mr. Le Baron de fray de qui j’eus l’honneur de vous parler dernierement et qui ne forme que des demandes tres impetrables en faisant des offres tres avantageuses de services importans par l’experience et les talens dont il a fait preuve en divers pays. J’ai l’honneur d’etre avec autant de reconnoissance que d’attachement Monsieur et cher Ami, tout a Vous
Dubourg
 
Addressed: A Monsieur / Monsieur Franklin / maison de Mr. de Chaumont / A Passy
Notation: dubourg 21 Mars 77
